DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 16 August 2022 has been entered.


Claim Objections
Applicant is advised that should claim 42 be found allowable, claim 45 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). An explanation on why the claims are substantial duplicates is found below.
Claim 27, which claims 42 and 45 ultimately depend from, already establishes the topcoat layer sandwiches the boundary layer between the topcoat layer and the carrier layer; thus, claims 42 and 45 claim the same property being the M10 modulus of the boundary layer being at least about 20% greater than the M10 modulus of the topcoat layer.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 27-28 and 42-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGuire, Jr. (US 2008/0286576 A1).
With respect to claim 27, McGuire, Jr., discloses protective sheets comprising a topcoat layer, a carrier layer, and an adhesive layer ([0031]). McGuire, Jr., further discloses the presence of a carrier film on the exterior surface of the topcoat layer ([0020]); this carrier film is optionally removable ([0024]), i.e. is not required to be removed. The carrier film corresponds to the topcoat layer presently claimed; the topcoat layer corresponds to the boundary layer presently claimed; the carrier layer corresponds to the carrier layer presently claimed; and the adhesive layer corresponds to the adhesive layer presently claimed. The topcoat layer, i.e. boundary layer, is made from polycarbonate-based polyurethane ([0018], [0033]). The topcoat layer (i.e., boundary layer) is essentially uncrosslinked ([0017]). While there is no explicit disclosure regarding the M100 modulus of the boundary layer at 60°C being at least about 60% of the M100 modulus of the boundary layer at 25°C, given that it is made from identical materials as that of the present invention (see instant specification, [00066], which states the polyurethane of McGuire, Jr., is useful as the boundary layer of the present invention), then it would necessarily inherently have an M100 modulus at 60°C which is at least about 60% of the M100 modulus at 25°C as presently claimed. Further, given that the carrier film, i.e. topcoat layer, is optionally removable ([0024]), it is not required to be removed and is thus an outwardly exposed, exterior layer of the multi-layer film as applied to an article.
With respect to claim 28, while there may be no explicit disclosure regarding the M100 modulus of the boundary layer at 60°C being at least about 70% of the M100 modulus of the boundary layer at 25°C, given that it is made from identical materials as that of the present invention (see instant specification, [00066], which states the polyurethane of McGuire, Jr., is useful as the boundary layer of the present invention), then it would necessarily inherently have an M100 modulus at 60°C which is at least about 70% of the M100 modulus at 25°C as presently claimed.
With respect to claim 42, while there may be no explicit disclosure from McGuire, Jr., regarding the M10 modulus of the boundary layer being at least about 20% greater than the M10 modulus of the topcoat layer, McGuire, Jr., discloses the topcoat layer (corresponding to the claimed boundary layer) is made from a polycarbonate-based polyurethane ([0018]), which is identical to that of the boundary layer of the present invention (see instant specification, [00054], which describes the use of polycarbonate-based polyurethanes as a boundary layer; see also [00066], which states the polyurethane of the topcoat layer of McGuire, Jr., is useful as the presently claimed boundary layer), and the carrier film (corresponding to the presently claimed topcoat layer, which as described by Applicant in [00039] of the instant specification is “any outwardly exposed non-adhesive layer on a major planar side of the multi-layer film opposite the adhesive layer” which may be “any suitable type of material”) is positioned on an exterior surface of the topcoat layer ([0020]) and may be made from a polyester ([0109]), which is identical to that presently claimed. Thus, it is clear the topcoat layer of McGuire, Jr., (corresponding to the claimed boundary layer) would necessarily inherently have an M10 that is at least about 20% greater than the M10 modulus of the topcoat layer as presently claimed.
With respect to claim 43, McGuire, Jr., does not disclose wherein the carrier layer (i.e., topcoat layer) is laminated to the topcoat layer (i.e., boundary layer). However, this is a process limitation in a product claim. It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed process and given that McGuire, Jr., meets the requirements of the claimed structure, McGuire, Jr., clearly meets the requirements of the present claims.
With respect to claim 44, McGuire, Jr., does not disclose wherein the carrier layer (i.e., topcoat layer) is formed by direct coating onto to the topcoat layer (i.e., boundary layer). However, this is a process limitation in a product claim. It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed process and given that McGuire, Jr., meets the requirements of the claimed structure, McGuire, Jr., clearly meets the requirements of the present claims.
With respect to claim 45, while there may be no explicit disclosure from McGuire, Jr., regarding the M10 modulus of the boundary layer being at least about 20% greater than the M10 modulus of the topcoat layer sandwiching the boundary layer, McGuire, Jr., discloses the topcoat layer (corresponding to the claimed boundary layer) is made from a polycarbonate-based polyurethane ([0018]), which is identical to that of the boundary layer of the present invention (see instant specification, [00054], which describes the use of polycarbonate-based polyurethanes as a boundary layer; see also [00066], which states the polyurethane of the topcoat layer of McGuire, Jr., is useful as the presently claimed boundary layer), and the carrier film (corresponding to the presently claimed topcoat layer, which as described by Applicant in [00039] of the instant specification is “any outwardly exposed non-adhesive layer on a major planar side of the multi-layer film opposite the adhesive layer” which may be “any suitable type of material”) is positioned on an exterior surface of the topcoat layer ([0020]) and may be made from a polyester ([0109]), which is identical to that presently claimed. Thus, it is clear the topcoat layer of McGuire, Jr., (corresponding to the claimed boundary layer) would necessarily inherently have an M10 that is at least about 20% greater than the M10 modulus of the topcoat layer sandwiching the boundary layer as presently claimed.


Response to Arguments
Due to the amendment to claim 27, the 35 U.S.C. 103 rejections of claims 27-28 over Ho in view of Hioki are withdrawn.


In the RCE transmittal of 16 August 2022, Applicant asks that the response to the final Office action filed 08 July 2022 is considered. Therefore, Applicant’s arguments and response for the final Office action mailed 17 May 2022 is restated and repeated below.
Regarding the 35 U.S.C. 102(a)(1) rejections of claims 27-28 and 41 (limitation of which is now in claim 27) over McGuire, Jr., Applicant argues McGuire, Jr.’s, carrier film (corresponding to the presently claimed topcoat) is not an outwardly exposed, exterior layer of the multi-layer film. Applicant further argues McGuire, Jr., does not disclose the use of sequential layers. Applicant additionally argues the topcoat of McGuire, Jr., is different than that of the topcoat layer of the present claims.
In response to Applicant’s argument that the carrier film of McGuire, Jr., is not an outwardly exposed, exterior layer of the multi-layer film, this is not found persuasive. It is unclear why Applicant is arguing the carrier film of McGuire, Jr., (corresponding to the presently claimed topcoat) is not an outwardly exposed, exterior layer of the multi-layer film. McGuire, Jr., discloses protective sheets comprising a topcoat layer, a carrier layer, and an adhesive layer ([0031]); a carrier film is on the exterior surface of the topcoat layer ([0020]) and is optionally removable ([0024]), i.e. is not required to be removed, and thus is still present. Thus, McGuire, Jr., discloses an article having the following structure: carrier film/topcoat layer/carrier layer/adhesive layer. The carrier film corresponds to the presently claimed topcoat layer; the topcoat layer corresponds to the presently claimed boundary layer; the carrier layer corresponds to the presently claimed carrier layer; and the adhesive layer corresponds to the presently claimed adhesive layer. Thus, the structure of McGuire, Jr., is: topcoat layer/boundary layer/carrier layer/adhesive layer. From this structure, it is clear the carrier film (corresponding to the claimed topcoat layer) is an outwardly exposed, exterior layer, and that the layers are sequential layers.
In response to Applicant’s argument that the carrier film and topcoat layer of McGuire, Jr., are contrary to the teachings of a topcoat layer and a boundary layer of Applicant’s specification, it is noted that the broadest reasonable interpretation of “a topcoat layer” is one that is an outermost layer and “a boundary layer” is one that is sandwiched between an outermost layer and a carrier layer provided it has an M100 modulus at 60°C that is at least about 60% of the M100 modulus of the boundary layer at 25°C, the claim language is sufficiently broad to allow for the broadest reasonable interpretation as taught by McGuire, Jr. Applicant’s arguments are not commensurate in scope with the claims, as such McGuire, Jr., still reads on the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Applicant has provided no evidence, i.e. data, demonstrating the purported differences between the claimed topcoat layer and the carrier film disclosed by McGuire, Jr. (which corresponds to the claimed topcoat layer), or the purported differences between the claimed boundary layer and the topcoat layer disclosed by McGuire, Jr. (which corresponds to the claimed boundary layer). It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the McGuire, Jr., reference must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
In response to Applicant’s argument that the claimed topcoat layer is different from the topcoat layer of McGuire, Jr., the examiner agrees. The topcoat layer of McGuire, Jr., corresponds to the claimed boundary layer, not the topcoat layer. The carrier film of McGuire, Jr., is the layer that corresponds to the claimed topcoat layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787